Case: 4:20-cv-01676-HEA Doc. #: 36 Filed: 08/26/21 Page: 1 of 1 PageID #: 2378




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

GATEWAY CLIPPERS HOLDINGS LLC,                   )
                                                 )
              Plaintiff,                         )
                                                 )
        vs.                                      ) Case No. 4:20CV1676 HEA
                                                 )
WEST BEND MUTUAL INSURANCE                       )
COMPANY,                                         )
                                                 )
              Defendant.                         )

                               ORDER OF DISMISSAL

        In accordance with the Opinion, Memorandum, and Order entered this same

date,

        IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that this

matter is dismissed.

        Dated this 26th day of August 2021.




                                  ________________________________
                                    HENRY EDWARD AUTREY
                                  UNITED STATES DISTRICT JUDGE
